1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRETT M. SCHUTTE,                           Case No.: 19cv1149-LAB (NLS)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    NUCOR CORPORATION, et al.,
15                             Defendants.
16
17         Plaintiff Brett Schutte was ordered, no later than the close of business on
18   August 12, 2019, to file a brief showing that the Court has jurisdiction over this
19   action. (See Docket no. 7.) If he did not, the Court cautioned him, this action would
20   be dismissed without prejudice for lack of jurisdiction.
21         Schutte has not filed the required brief, and this action is therefore
22   DISMISSED WITHOUT PREJUDICE, for lack of jurisdiction.
23         IT IS SO ORDERED.
24   Dated: August 13, 2019
25
26                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
27
28

                                                 1
                                                                           19cv1149-LAB (NLS)
